263 Ga. 72 (1993)
428 S.E.2d 344
HALLMAN
v.
THE STATE.
S93A0274.
Supreme Court of Georgia.
Decided April 19, 1993.
Billy M. Grantham, for appellant.
J. Brown Moseley, District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Matthew P. Stone, Staff Attorney, for appellee.
CARLEY, Justice.
After a jury trial, appellant was found guilty of murder. She appeals from the judgment of conviction and life sentence entered by the trial court on the jury's guilty verdict.[1]

*73 1. [Appellant] contends that the trial court erred in admitting in[to] evidence [her] two in-custody statements. The transcript being silent as to any objection to admissibility at the trial, a complaint of admissibility will not be heard for the first time in this Court. [Cit.]
Thompson v. State, 258 Ga. 816, 817 (2) (375 SE2d 219) (1989). Indeed, the record shows that appellant stipulated the admissibility of the second statement. Moreover, the transcript shows that appellant was given Miranda warnings before each statement and that the first statement "was spontaneous and not in response to any interrogation or prodding by [any law enforcement officer]." Eady v. State, 182 Ga. App. 293, 299 (8) (355 SE2d 778) (1987). See also Stevens v. State, 247 Ga. 698, 703 (7) (278 SE2d 398) (1981).
2. Appellant also enumerates the general grounds. Considering the evidence, including appellant's statements, in a light most favorable to the verdict, we conclude that a rational trier of fact could have found appellant guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Judgment affirmed. All the Justices concur.
NOTES
[1]  The crime occurred on August 2, 1991. Appellant was indicted on October 31, 1991. The verdict was returned on January 21, 1992. Appellant's notice of appeal was filed on February 20, 1992. The instant appeal was docketed in the Court of Appeals on November 12, 1992 and transferred to this Court on November 16, 1992. The appeal was docketed in this Court on November 23, 1992 and submitted for decision on January 5, 1993.